             Case 1:17-cv-09023-RA Document 76 Filed 07/16/20 Page 1 of 2



                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Lloyd B. Chinn
July 8, 2020                                                                                                       Member of the Firm
                                                                                                                   d +1.212.969.3341
                                                                                                                   f 212.969.2900
                                                                                                                   lchinn@proskauer.com
                                                                                                                   www.proskauer.com
BY ECF

The Honorable Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

Re:     McLaughlin v. Macquarie Capital (U.S.A.) Inc., No. 1:17-cv-09023

Dear Judge Abrams:

We represent Macquarie Capital (U.S.A.) Inc. (“Macquarie”) in the above-referenced matter and
request, in accordance with Rule 5(A)(iii) of the Court’s Individual Practices, and the Court’s
directive during the telephone conference held on June 29, 2020, that the Court permit limited
redactions on Exhibits A, C, and F to Macquarie’s Petition to Confirm the Arbitration Award.
Pursuant to the Court’s Individual Practices we are submitting herewith copies of Exhibits A, C,
and F under seal, with proposed redactions highlighted. We have conferred with Plaintiff
Khristina McLaughlin and former party Robert Ansell. Macquarie’s proposed redactions are
highlighted in orange. Mr. Ansell’s additional proposed redactions are highlighted in pink, and
Ms. McLaughlin’s additional proposed redactions are highlighted in green. Macquarie does not
oppose Mr. Ansell’s or Ms. McLaughlin’s additional proposed redactions.
Although the public “has a qualified common law right of access to judicial documents,”
countervailing factors can overcome the right of access. In re September 11 Litig., 723 F. Supp.
2d 526, 530 (S.D.N.Y. 2010) (citing Lugosch v. Pyramid Co. of Onondaga, 435 F. 3d 110, 119-
20 (2d Cir. 2006)). “The Second Circuit has set forth a three-part analysis for determining
whether documents relating to a lawsuit must be made available to the public.” Stern v. Cosby,
529 F. Supp. 2d 417, 420 (S.D.N.Y. 2007) (citing Lugosch, 435 F. 3d at 119-20). The Court
must first determine whether the documents are judicial documents to which the public has a
presumptive right of access. Stern, 529 F. Supp. at 420. Second, the Court must determine the
weight of the presumptive right of access. Id. Once the weight is determined, “a court must
balance competing considerations against it.” Id. A party may overcome the presumption of
access by demonstrating that sealing will further other substantial interests, including a third
party’s personal privacy interests. Under Seal v. Under Seal, No. 16-cv-7820 (KBF), 2017 WL
3432720, at *4 (S.D.N.Y. Aug. 10, 2017).
Macquarie’s proposed redactions are limited to (i) the identities of non-parties; (ii) certain
salacious and inaccurate portions of McLaughlin’s filings in arbitration as well as her filings in




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
           Case 1:17-cv-09023-RA Document 76 Filed 07/16/20 Page 2 of 2




Hon. Ronnie Abrams
July 8, 2020
Page 2

this Court (that were included in pleadings filed in the underlying arbitration); and/or (iii)
salacious and inaccurate allegations asserted in correspondence by her former counsel.


We thank the Court for its attention to this matter.
Respectfully submitted,
s/ Lloyd B. Chinn



                                                       The parties' request to redact portions of Exhibits A, C, and F of Defendant's petition to
                                                       confirm the arbitral award is GRANTED. Judicial documents are entitled to a
                                                       presumption of public access under both the First Amendment and common law.
                                                       See Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132, 141 (2d Cir.
                                                       2016). Any redaction or sealing request of judicial documents must be narrowly
                                                       tailored to serve the cited purpose, as well as otherwise consistent with the
                                                       presumption of judicial access. See Lugosch v. Pyramid Co. of Onodago, 435 F.3d 110,
                                                       119-20 (2d Cir. 2006). Here, the parties have properly narrowed their redaction request
                                                       to portions of these three exhibits. And the present redaction requests are narrowly
                                                       tailored to further the parties' substantial interests, including their interests in the
                                                       privacy of third parties. See id. at 120 (explaining that "privacy interests" are a valid
                                                       consideration when reviewing a sealing or redaction request).


                                                       Accordingly, the Clerk of Court is respectfully directed to file the documents at docket
                                                       entries 72, 73, and 74 with the parties' proposed redactions.


                                                       SO ORDERED.


                                                                      __________________________________
                                                                      Ronnie Abrams, U.S.D.J.
                                                                      July 16, 2020
